



COURT OF APPEAL FOR ONTARIO

CITATION: Balogun v. Deloitte
    & Touche, LLP, 2013 ONCA 592

DATE: 20130926

DOCKET: C56744

Laskin, Goudge and Feldman JJ.A.

BETWEEN

Rashid A. Balogun

Appellant (Plaintiff)

and

Deloitte & Touche, LLP

Respondent (Defendant)

Rashid A. Balogun, in person

Carlos Martins, for the respondent

Heard: September 17, 2013

On appeal from the judgment of Justice Edward M. Morgan of
    the Superior Court of Justice, dated February 28, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the motion judge that the statement the appellant quit is
res
    judicata
.  To the extent the words could be seen to go beyond a mere
    statement the appellant quit, these words are protected by qualified privilege.

[2]

We intervene on the costs award for two reasons: first, we are not
    satisfied that Mr. Balogun had a fair opportunity to make submissions on costs to
    the motion judge; and second, the motion  judges costs award included costs of
    the action, yet the respondent did not provide information about those costs. 
    In these circumstances, we think that a fair disposition is to award the
    respondent $15,000 for the costs of the summary judgment motion (all in).  To
    the extent the respondent seeks further costs for the balance of the action,
    those costs should be assessed.

[3]

In the light of the divided success, there shall be no costs of the
    appeal.


